Citation Nr: 1111088	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to death pension benefits for the Veteran's children.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is deceased, had active service from June 1967 to November 1967.  The appellant is the Veteran's former wife and the mother of his two minor children.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The record indicates that the appellant requested, in September 2009, to be afforded with a local hearing with a Cheyenne RO employee.  However, it is noted in the record that the appellant's representative later stated that she did not want such a hearing.  See March 30, 2010 Deferred Rating Decision.  Thus, that hearing request is withdrawn.     

The appellant also requested to be afforded with a Board hearing, on her September 2009 VA Form 9.  In April 2010, she testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript is in the claims file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the appellant provided a completed Financial Status Report (FSR) when she submitted her substantive appeal, on VA Form 9, in September 2009.  While she had previously provided some pertinent financial information at the time she filed her claim in April 2008 and, later, in May 2008, it does not appear that she had ever completed an FSR prior to September 2009.  Based on the information provided by the appellant in 2008, the RO had denied her claim because the children's income for VA purposes exceeded the Maximum Annual Pension Rate (MAPR).  

However, the Financial Status Report received by the RO in September 2009 includes additional and updated financial information pertinent to the appellant's claim, and does not appear to be duplicative of evidence already considered.  Moreover, this evidence was received by the RO prior to certification or transfer of this appeal to the Board.  

Under 38 C.F.R. § 19.37(a), evidence received by the agency of original jurisdiction (here, the RO) prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  If the Statement of the Case (SOC) and any prior Supplemental Statements of the Case (SSOC) were prepared before the receipt of the additional evidence, a new SSOC will be furnished to the appellant and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC or the additional evidence is not relevant to the issue on appeal.  

Thus, the additional evidence received by the RO from the appellant in September 2009 is pertinent to her appeal and is not duplicative of evidence previously of record at the time of issuance of the July 2009 SOC.  Further, the evidence was received prior to the transfer and certification of this case to the Board.  For these reasons, this case must be remanded for issuance of a SSOC.   
	
Furthermore, the Board notes that the appellant reported at the Board hearing that she had receipts for medical expenses for her children in a filing cabinet at home.  She was advised that such expenses can be applied to reduce the countable income amount under the MAPR and, perhaps, raise the payable pension.  See hearing transcript, page 12.  In consideration of the foregoing, the appellant should also be allowed the opportunity to submit any supporting documentation of medical expenses incurred on behalf of her children on remand, in support of her appeal.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that she submit any supporting documentation of medical expenses (receipts for medication, etc.) incurred on behalf of her children since April 2008.  Associate any documentation received with the claims folder.  

2.  Thereafter, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The purpose of this remand is to obtain additional development and ensure due process.  The Board does not intimate a decision, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

